      Case 2:19-cv-01640-TLN-DB Document 14 Filed 07/31/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL WEST,                                          No. 2:19-cv-1640 TLN DB P
12                            Plaintiff,
13                v.                                         ORDER
14    HIGH DESERT STATE PRISON, et al.,
15                            Defendants.
16

17               Plaintiff is a state inmate proceeding pro se and in forma pauperis with a civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff claims defendants violated his rights under the Eighth

19   Amendment. Presently before the court is plaintiff’s amended complaint for screening. (ECF

20   No. 11.) For the reasons set forth below, the court will dismiss the complaint with leave to

21   amend.

22                                                  SCREENING

23          I.         Legal Standards

24               The court is required to screen complaints brought by prisoners seeking relief against a

25   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

26   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

27   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

28   ////
                                                            1
      Case 2:19-cv-01640-TLN-DB Document 14 Filed 07/31/20 Page 2 of 6

 1   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

 2   U.S.C. § 1915A(b)(1) & (2).

 3          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 4   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 5   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 6   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 7   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 8   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

 9   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

10   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

11   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

12   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

13          However, in order to survive dismissal for failure to state a claim a complaint must

14   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain

15   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,

16   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

17   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

18   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

19   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

20          The Civil Rights Act under which this action was filed provides as follows:

21                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
22                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
23                  or other proper proceeding for redress.
24   42 U.S.C. § 1983. Here, the defendants must act under color of federal law. Bivens, 403 U.S. at

25   389. The statute requires that there be an actual connection or link between the

26   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

27   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

28   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the
                                                          2
      Case 2:19-cv-01640-TLN-DB Document 14 Filed 07/31/20 Page 3 of 6

 1   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or

 2   omits to perform an act which he is legally required to do that causes the deprivation of which

 3   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 4            Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

 5   their employees under a theory of respondeat superior and, therefore, when a named defendant

 6   holds a supervisorial position, the causal link between him and the claimed constitutional

 7   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

 8   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

 9   concerning the involvement of official personnel in civil rights violations are not sufficient. See

10   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

11      II.      The Allegations in the Amended Complaint Fail to State a Claim

12            Upon screening the original complaint, the court found that plaintiff’s allegations were not

13   entirely clear regarding whether the officers were aware of plaintiff’s safety concerns and aware

14   of the danger posed by plaintiff’s cellmate. (ECF No. 7 at 5-6.) In the amended complaint,

15   plaintiff has provided additional information that clarifies the earlier complaint. However, the

16   amended complaint does not contain the recitation of facts as described in the original complaint.

17            As a general rule, an amended complaint supersedes a prior complaint. See Loux v. Rhay,

18   375 F.2d 55, 57 (9th Cir. 1967). Once an amended complaint is filed, any prior complaint no

19   longer serves a function in the case. Accordingly, the court cannot use the amended complaint to

20   clarify the allegations in the original complaint because once plaintiff filed the amended

21   complaint the original complaint was superseded.

22            The amended complaint does not contain a recitation of the facts as set forth in the

23   original complaint and it fails to put the defendants on notice of what plaintiff’s claims in this

24   action. Therefore, the court must dismiss the amended complaint for failing to comply with the

25   Federal Rules of Civil Procedure. See Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)

26   (“Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the claim

27   showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what

28   the . . . claim is and the grounds upon which it rests.’”) (quoting Conley v. Gibson, 355 U.S. 41,
                                                         3
      Case 2:19-cv-01640-TLN-DB Document 14 Filed 07/31/20 Page 4 of 6

 1   47 (1957)). Accordingly, the court will dismiss the amended complaint and allow plaintiff to file

 2   second amended complaint that contains a complete recitation of the factual allegations.

 3                                     AMENDING THE COMPLAINT

 4           In any amended complaint, plaintiff must demonstrate how the conditions about which he

 5   complains resulted in a deprivation of his constitutional rights. Rizzo, 423 U.S. at 370-71. Also,

 6   the complaint must allege in specific terms how each named defendant is involved. Arnold v.

 7   Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981). There can be no liability under 42

 8   U.S.C. § 1983 unless there is some affirmative link or connection between a defendant’s action

 9   and the claimed deprivation. Id.; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

10   Furthermore, “[v]ague and conclusory allegations of official participation in civil rights violations

11   are not sufficient.” Ivey, 673 F.2d at 268.

12           Plaintiff is advised that in an amended complaint he must clearly identify each defendant

13   and the action that defendant took that violated his constitutional rights. The court is not required

14   to review exhibits to determine what plaintiff’s charging allegations are as to each named

15   defendant. If plaintiff wishes to add a claim, he must include it in the body of the complaint. The

16   charging allegations must be set forth in the amended complaint, so defendants have fair notice of

17   the claims plaintiff is presenting. That said, plaintiff need not provide every detailed fact in

18   support of his claims. Rather, plaintiff should provide a short, plain statement of each claim. See

19   Fed. R. Civ. P. 8(a).

20           In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

21   R. Civ. P 10(b). The amended complaint must show the federal court has jurisdiction, the action

22   is brought in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It

23   must contain a request for particular relief. Plaintiff must identify as a defendant only persons

24   who personally participated in a substantial way in depriving plaintiff of a federal constitutional

25   right. Johnson, 588 F.2d at 743 (a person subjects another to the deprivation of a constitutional

26   right if he does an act, participates in another’s act or omits to perform an act he is legally

27   required to do that causes the alleged deprivation).

28   ////
                                                           4
      Case 2:19-cv-01640-TLN-DB Document 14 Filed 07/31/20 Page 5 of 6

 1          The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

 2   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

 3   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

 4   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

 5   set forth in short and plain terms, simply, concisely, and directly. See Swierkiewicz v. Sorema

 6   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

 7   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

 8          Plaintiff is informed that the court cannot refer to a prior pleading in order to make his

 9   amended complaint complete. An amended complaint must be complete in itself without

10   reference to any prior pleading. E.D. Cal. R. 220. Once plaintiff files an amended complaint, all

11   prior pleadings are superseded. Therefore, in an amended complaint, as in an original complaint,

12   each claim and the involvement of each defendant must be sufficiently alleged.

13          By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and

14   has evidentiary support for his allegations, and for violation of this rule the court may impose

15   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

16                                             CONCLUSION

17   Accordingly, IT IS HEREBY ORDERED that:

18          1. Plaintiff’s complaint (ECF No. 11) is dismissed with leave to amend.

19          2. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint

20              form used in this district.

21          3. Plaintiff is granted sixty (60) days from the date of service of this order to file an

22              amended complaint that complies with the requirements of the Civil Rights Act, the

23              Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended

24              complaint must bear the docket number assigned to this case and must be labeled

25              “First Amended Complaint.”

26   ////

27   ////

28   ////
                                                         5
      Case 2:19-cv-01640-TLN-DB Document 14 Filed 07/31/20 Page 6 of 6

 1             4. Failure to comply with this order will result in a recommendation that this action be

 2                  dismissed.

 3   Dated: July 30, 2020
 4

 5

 6

 7

 8

 9

10

11
     DB:12
12   DB:1/Orders/Prisoner/Civil.Rights/west1640.scrn2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         6
